Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 03/31/2022, have been received and entered.  Claims 22-35 have been newly added.  Claims 1-5, 8-15 and 22-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 was filed after the mailing date of the Non-Final Office Action on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Formal Matters
This application is in condition for allowance except for the following formal matters: 
i) The quality of the structures of compound formulas in the claims is poor as atoms and/or bonds in many structures cannot be readily seen;
ii) In claims 1-2 and 23, whether the claims end in a period cannot be readily determined;
iii) In claims 10, 14-15, 27, and 31-32, reference characters “a.” and “b.” should be changed to “a)” and “b)”;
iv) A comma (,) should be placed between the members of the recited Markush groups of compound formulas and the word “and” used to between the last two members of the Markush groups, e.g., “…[Structure of Formula VII] Formula VII, [Structure of Formula VIII] Formula VIII, and [Structure of Formula IX] Formula IX.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629